Case 1:16-cv-04957-JFK Document 6 Filed 06/26/20. Page oft.
|, USDC SDNY li
a DOC oe LIM Er ores i

 

        

 

apa

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Te mm meme x + Tancctgeenmmanernngas
UNITED STATES OF AMERICA, :
: No. 08 Cr. 291 (JFK)
~against- : No. 16 Civ. 4957 (JFK)
JOSE SANTIAGO, : ORDER
Defendant. :
ee ewe tere ee ee ee ee ee ee ee ee x

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should remain in effect. On June 25, 2020, the
Government filed a letter consenting in part to Defendant Jose
Santiago’s 28 U.S.C. § 2255 motion, but requesting that the
Court enter an amended judgment on the remaining counts of
Santiago’s conviction and reimposing Santiago’s original 11-year
sentence.

Accordingly, Santiago shall have until July 24, 2020, to
file a response, if any. Absent further order, Santiago’s
motion will be considered fully submitted as of that date.

The Clerk of Court is respectfully directed to terminate
the stay imposed in this case.

SO ORDERED.

Dated: New York, New York
June 26, 2020 Ld.) 7

 

 

John F.’ Keenan
United States District Judge

 
